
	

113 HRES 213 IH: Establishing the Special Committee on Sexual Assault and Abuse in the Armed Forces to conduct oversight, ensure accountability, and report on the activities of the Department of Defense to prevent, reduce, prosecute, and provide victims’ services for cases of sexual assault and abuse in the Armed Forces.
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 213
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Ms. McCollum (for
			 herself, Ms. Speier,
			 Ms. Kaptur,
			 Ms. Wilson of Florida,
			 Mr. Ryan of Ohio,
			 Ms. Lee of California,
			 Mr. Rangel,
			 Mrs. Napolitano,
			 Ms. Jackson Lee, and
			 Ms. Sinema) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Establishing the Special Committee on
		  Sexual Assault and Abuse in the Armed Forces to conduct oversight, ensure
		  accountability, and report on the activities of the Department of Defense to
		  prevent, reduce, prosecute, and provide victims’ services for cases of sexual
		  assault and abuse in the Armed Forces.
	
	
		1.EstablishmentThere is hereby established the Special
			 Committee on Sexual Assault and Abuse in the Armed Forces (hereinafter referred
			 to as the Special Committee) to conduct oversight, ensure
			 accountability, and report on the activities of the Department of Defense to
			 prevent, reduce, prosecute, and provide victims’ services for cases of sexual
			 assault and abuse in the Armed Forces.
		2.Composition
			(a)MembershipThe
			 Special Committee shall be composed of 19 members as follows:
				(1)Six members
			 appointed by the Speaker.
				(2)Five members
			 appointed by the Minority Leader.
				(3)The chair and
			 ranking minority member of the Committee on Armed Services (or a designee from
			 among the members of that committee).
				(4)The chair and
			 ranking minority member of the Committee on Appropriations (or a designee from
			 among the members of that committee).
				(5)The chair and
			 ranking minority member of the Committee on the Judiciary (or a designee from
			 among the members of that committee).
				(6)The chair and
			 ranking minority member of the Committee on Oversight and Government Reform (or
			 a designee from among the members of that committee).
				If the
			 chair or ranking minority member of any such committee declines to serve on the
			 Special Committee, then the Speaker (in the case of a chair), or the Speaker
			 after consultation with the minority leader (in the case of a ranking minority
			 member), shall designate the member or members from that committee to serve on
			 the Special Committee.(b)Designation of
			 Chair and Ranking Minority MemberThe Speaker shall designate one
			 member of the Special Committee to serve as its chair and the minority leader
			 shall designate one member of the Special Committee to serve as its ranking
			 minority member.
			3.Jurisdiction;
			 report
			(a)InvestigationsThe Special Committee shall have
			 jurisdiction and oversight responsibility to conduct investigations into issues
			 related to sexual assault and abuse in the Department of Defense, including the
			 following:
				(1)Prevention.
				(2)Reported and
			 unreported incidents of sexual assault and abuse perpetrated by members of the
			 Armed Forces and employees of the Department of Defense.
				(3)Prosecution.
				(4)Victim services
			 and care.
				(5)All other related
			 issues.
				(b)ReportNot later than 120 days after its initial
			 meeting, the Special Committee shall submit to the House a report on its
			 investigations under this section.
			4.Powers and
			 ProceduresRule XI of the
			 Rules of the House of Representatives shall apply with respect to the Special
			 Committee.
		5.Staff;
			 funding
			(a)Staff(1)To the extent
			 practicable, the Special Committee shall utilize the services of staff of
			 employing entities of the House. At the request of the chair in consultation
			 with the ranking minority member, staff of employing entities of the House may
			 be detailed to the Special Committee to carry out this resolution, and shall be
			 deemed to be staff of the Special Committee.
				(2)The chair, upon consultation with the
			 ranking minority member, may employ and fix the compensation of such staff as
			 the chair considers necessary to carry out this resolution.
				(b)FundingThere
			 are authorized to be appropriated from the applicable accounts of the House
			 such sums as may be necessary to carry out this resolution. Payments for the
			 expenses of the Special Committee shall be made on vouchers signed by the chair
			 and approved in the manner directed by the Committee on House Administration.
			 Amounts made available under this subsection shall be expended in accordance
			 with regulations prescribed by the Committee on House Administration.
			6.Termination;
			 Disposition of records
			(a)TerminationThe Special Committee shall terminate on
			 the last day of the One Hundred Thirteenth Congress.
			(b)RecordsUpon
			 termination of the Special Committee, the records of the Committee shall become
			 the records of any committee designated by the Speaker.
			
